Opinion op the Court by
Judge Settle
Reversing.
The circuit court by the judgment appealed from in this case sustained a demurrer to an indictment returned against the appellee, Esmus Lile, charging him with *559fraudulently obtaining property by falsely personatiug another person. Of that judgment the Commonwealth complains.
The indictment is identical, except as to the name of the defendant, with that in the case of the Comonwealth v. Henry Vaughn from the same court, to which a demurrer was also sustained.
In .the latter case, it was decided by this court that the indictment is good and that the circuit court erred in sustaining the defendant’s demurrer to same.
The court’s views in the case of the Commonwealth v. Vaughn and the reasons given therefor, are set forth in an opinion this day handed down, and the same being conclusive of the case at bar, compels a reversal of the judgment therein, the question involved being the same. The opinion referred to is adopted as the opinion in the case at bar.
Wherefore, the judgment is reversed and case remanded with directions to the circuit court to set aside the judgment appealed from and enter another overruling the demurrer, that the case may proceed to trial in conformity to the opinion.